Name: COMMISSION REGULATION (EC) No 2415/95 of 13 October 1995 fixing the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: animal product;  foodstuff;  trade policy
 Date Published: nan

 14. 10 . 95 I EN I Official Journal of the European Communities No L 248/25 COMMISSION REGULATION (EC) No 2415/95 of 13 October 1995 fixing the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, exceed the refund applicable to that product when exported without further processing ; Having regard to the Treaty establishing the European Community, Whereas Council Regulation (EEC) No 990/93 Q, asamended by Regulation (EC) No 1380/95 (6), prohibits trade between the European Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4 , 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Article 8 (3) thereof, HAS ADOPTED THIS REGULATION : Whereas Article 8 ( 1 ) of Regulation (EEC) No 2771 /75 provides that the difference between prices in interna ­ tional trade for the products listed in Article 1 ( 1 ) of that Regulation and prices within the Community may be covered by an export refund where these goods are exported in the form of goods listed in the Annex to that Regulation ; whereas Commission Regulation (EC) No 1222/94 of 30 May 1994 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EC) No 1149/95 (4), specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in the Annex to Regulation (EEC) No 2771 /75 ; Article 1 1 . The rates of the refunds applicable to the basic products appearing in Annex A to Regulation (EC) No 1222/94 and listed in Article 1 ( 1 ) of Regulation (EEC) No 2771 /75, exported in the form of goods listed in the Annex I to Regulation (EEC) No 2771 /75, are hereby fixed as shown in the Annex hereto . Whereas, in accordance Article 4 ( 1 ) of Regulation (EC) No 1222/94, the rate of the refund per 100 kilograms for each of the basic products in question must be fixed for a period of the same duration as that for which refunds are fixed for the same products exported unprocessed ; 2. Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 are observed. Whereas Article 11 of the Agreement on Agriculture concluded under the Uruguay Round lays down that the export refund for a product contained in a good may not Article 2 This Regulation shall enter into force on 16 October 1995. (') OJ No L 282, 1 . 11 . 1975, p. 49. (2) OJ No L 349 , 31 . 12 . 1994, p. 105. 0 OJ No L 136, 31 . 5 . 1994, p. 5 . 4 OJ No L 116, 23 . 5 . 1995, p. 1 . O OJ No L 102, 28 . 4. 1993, p . 14. (6 OJ No L 138 , 21 . 6. 1995, p . 1 . No L 248/26 \ EN Official Journal of the European Communities 14 . 10 . 95 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 October 1995 . For the Commission Martin BANGEMANN Member of the Commission 14. 10 . 95 EN Official Journal of the European Communities No L 248/27 ANNEX to the Commission Regulation of 13 October 1995 fixing the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty (ECU/ 100 kg) CN code Description Destination C) Rate of refund 0407 00 Birds ' eggs, in shell , fresh , preserved or cooked :  Of poultry : 0407 00 30   Other : a) On exportation of ovalbumin of CN code 3502 10 02 10,00 03 6,00 b) On exportation of other goods 01 6,00 0408 Birds ' eggs , not in shell and egg yolks, fresh , dried, cooked by steaming or by boiling in water, moulded, frozen or otherwise preserved , whether or not containing added sugar or other sweetening matter : - Egg yolks : 0408 1 1   Dried : ex 0408 1 1 80    Suitable for human consumption : not sweetened 01 45,00 0408 19   Other :    Suitable for human consumption : ex 0408 19 81     Liquid : not sweetened 01 20,00 ex 0408 19 89     Frozen : not sweetened 01 20,00  Other : 0408 91   Dried : ex 0408 91 80    Suitable for human consumption : not sweetened 01 27,00 0408 99 - - Other : ex 0408 99 80    Suitable for human consumption : not sweetened 01 7,00 (') The destinations are as follows : 01 Third countries , 02 Kuwait, Bahrain, Oman, Qatar, United Arab Emirates, Yemen, Hong Kong, Russia , South Korea, Japan, Malaysia, Thailand and Taiwan, 03 All destinations except those of 02.